Citation Nr: 0600668	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-24 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for athlete's foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran had active service from January 1988 to March 
1994, with two months of unverified prior active duty 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision which, in pertinent 
part, granted service connection for PTSD and assigned a 30 
percent rating for the condition, and denied a claim for 
service connection for athlete's foot.  The veteran appeals 
for a higher rating for PTSD and for service connection for 
athlete's foot.  In September 2003, the veteran presented 
testimony at a hearing at the RO.  In September 2004, the 
Board remanded the case to the RO to schedule the veteran for 
a Travel Board hearing.  Such a hearing was held in May 2005, 
and a transcript of the hearing has been associated with the 
claims file.

In the judgment of the Board, there is a further VA duty to 
assist the appellant in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  Therefore, this appeal is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


